   Case: 3:21-cv-00064-TMR Doc #: 30 Filed: 03/25/21 Page: 1 of 3 PAGEID #: 401




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt                POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                          CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                    Filed: March 25, 2021
Mr. Stephen Ehrlich
U.S. Department of Justice
Civil Division - Federal Programs Branch
1100 L Street, N.W.
Room 12002
Washington, DC 20530

Mr. Benjamin Michael Flowers
Office of the Attorney General
30 E. Broad Street
14th Floor
Columbus, OH 43215

                     Re: Case No. 21-3294, OH v. Gina Raimondo, et al
                         Originating Case No. : 3:21-cv-00064

Dear Counsel,

   This appeal has been docketed as case number 21-3294 with the caption that is enclosed on a
separate page. The appellate case number and caption must appear on all filings submitted to the
Court. If the filing fee was not paid when the notice of appeal was filed, it must be paid to the
district court immediately.

   Before preparing any documents to be filed, counsel are strongly encouraged to read the Sixth
Circuit Rules at www.ca6.uscourts.gov. If you have not established a PACER account and
registered with this court as an ECF filer, you should do so immediately. Your password for
district court filings will not work in the appellate ECF system.

    At this stage of the appeal, the following forms should be downloaded from the web site and
filed with the Clerk's office by April 8, 2021. Additionally, the transcript order must be
completed by that date. For further information and instructions on ordering transcript
electronically, please visit the court's website.

                                    Appearance of Counsel
                     Appellant:     Civil Appeal Statement of Parties & Issues
                                    Disclosure of Corporate Affiliations
                                    Application for Admission to 6th Circuit Bar (if applicable)
   Case: 3:21-cv-00064-TMR Doc #: 30 Filed: 03/25/21 Page: 2 of 3 PAGEID #: 402




                                 Appearance of Counsel
                   Appellee:     Disclosure of Corporate Affiliations
                                 Application for Admission to 6th Circuit Bar (if applicable)

    More specific instructions are printed on each form. If appellant's initial forms are not timely
filed or necessary fees paid, the appeal will be dismissed for want of prosecution. If you have
questions after reviewing the forms and the rules, please contact the Clerk's office for assistance.

                                                  Sincerely yours,

                                                  s/C. Anthony Milton
                                                  Case Manager
                                                  Direct Dial No. 513-564-7026


Enclosure
     Case: 3:21-cv-00064-TMR Doc #: 30 Filed: 03/25/21 Page: 3 of 3 PAGEID #: 403




                OFFICIAL COURT OF APPEALS CAPTION FOR 21-3294




STATE OF OHIO

             Plaintiff - Appellant

v.

GINA RAIMONDO, in her official capacity as Secretary of Commerce; DEPARTMENT OF
COMMERCE; RON S. JARMIN, Acting Director, U.S. Census Bureau; U.S. CENSUS
BUREAU

             Defendants - Appellees
